Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.

Response to Amendment
The amendment filed on 3/18/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-20 have been considered but are unpersuasive as discussed below.

DETAILED ACTION
This action is responsive to application No. 16396852 filed on 04/29/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on  is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the gate dielectric layer has a first portion on the vertical sidewall surface of the first fin structure, a second portion on a top surface of the first fin structure, a third portion on the sloped sidewall surface of the second fin 2structure, and a fourth portion on a top surface of the second fin structure, wherein a top surface of the second portion is substantially level with a top surface of the fourth portion, and the first portion, the second portion, the third portion and the fourth portion are continuous”. The drawings are not drawn according to scale in the instant application (paragraph 0005) 
Claim 8 recites “the gate dielectric layer has a first portion on the sidewall surface of the first fin structure, a second portion on a top surface of the first fin structure, a third portion on the sidewall surface of the second fin structure, and a fourth portion on a top surface of the second fin structure, wherein a right angle is between the first and the second portions of the gate dielectric layer, and an obtuse angle is between the third and the fourth portions of the gate dielectric layer, and the first portion, the second portion, the third portion and the fourth portion are continuous”. The drawings are not drawn according to scale in the instant application (paragraph 0005) and the written description does not appear to disclose a top surface of the second portion is substantially level with a top surface of the fourth portion. Accordingly, it appears that this limitation is not supported by the specification.
Claim 14 recites “a sixth portion on a sloped sidewall surface of the first fin structure”. It appears that the sixth portion should be on the second fin structure as the first fin structure is vertical and the second fin structure is sloped.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12, 14-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0187634) in view of Chung et al. (US 2016/0104705).
Regarding Independent claim 1, Chiang et al. teach a FinFET device comprising:
a first fin structure (Fig. 9A, element 210a) over a substrate (Fig. 9A, element 204); 
a second fin structure (Fig. 9A, element 210b) over the substrate; 
a first isolation structure (Fig. 9A, element 212a) over the substrate and surrounding the first fin structure,
wherein the first fin structure is protruded from a top surface of the first isolation structure (Fig. 9A); and 
a second isolation structure (Fig. 9A, element 212b) over the substrate and surrounding the second fin structure,
wherein the second fin structure is protruded from a top surface of the second isolation structure (Fig. 9A), and wherein the first fin structure has a vertical sidewall surface (Fig. 9A),
and a gate dielectric layer (Figs. 10A & 10B, element 222) over the first fin structure, the second fin structure, the first isolation structure and the second isolation structure, wherein the gate dielectric layer has a first portion on the vertical sidewall 
Chiang et al. do not explicitly disclose the second fin structure has a sloped sidewall surface, and wherein the first fin structure has a first width at a bottom of the first isolation structure smaller than a second width of the second fin structure at a bottom of the second isolation structure, a third portion on the sloped sidewall surface of the second fin 2structure.
Chung et al. teach a FinFET device comprising a first fin (Fig. 15, element 130-1) in a first region (Fig. 15, element A1) and a second fin (Fig. 15, element 130-2e) in a second region (Fig. 15, element A2), wherein the first fin has a vertical fin sidewall and the second fin has a sloped sidewall surface (Fig. 15), and wherein the first fin structure has a first width (Fig. 15, element W1) at a bottom of the first isolation structure (Fig. 15, element 120) smaller than a second width (Fig. 15, element W2 & W3, paragraph 0061 discloses that W1 is less than W2 and paragraph 0088 discloses that W3 is greater than W2)  of the second fin structure at a bottom of the second isolation structure (Fig. 15, element 120), a third portion of a gate dielectric (Fig. 15 discloses gate dielectric 174-2g on the sloped sidewall of fin 130-2e) on the sloped sidewall surface of the second fin 2structure.

Regarding claim 2, Chiang et al. teach wherein the top surface of the first isolation structure is higher than the top surface of the second isolation structure 9Fig. 9A).
Regarding claim 3, Chiang et al. modified by Chung et al. teach wherein the first width is a constant fin width from a bottom portion to a top portion, and the second fin structure has a tapered fin width which is tapered from a bottom portion to a top portion (Fig. 15 of Chung).
Regarding claim 4, Chiang et al. teach wherein the bottom portion of the second fin structure is lower than the top surface of the second isolation structure (Fig. 9A).
Regarding claim 5, Chiang et al. teach wherein the first fin structure has a height (Fig. 9B, element H1) measured from a top surface of the first fin structure to the top surface of the first isolation structure, the second fin structure has a height (Fig. 9B, element H2) measured from a top surface of the second fin structure to the top surface of the second isolation structure, and the height of the second fin structure is greater than the height of the first fin structure (Fig. 9B).
Regarding claim 6, Chiang et al. teach wherein the first isolation structure has a sidewall protruded from the top surface of the second isolation structure (Fig. 10A), and 
Regarding claim 7, Chiang et al. teach a gate electrode layer (Figs. 10A & 10B, element 224)over the gate dielectric layer, wherein the gate electrode layer extends between the sidewall of the first isolation structure and the second fin structure (Figs. 10A & 10B).
Regarding Independent claim 8, Chiang et al. teach a FinFET device comprising:
	a first fin structure (Fig. 9A, element 210a) over a first region of a substrate (Fig. 9A, element 204); 
a second fin structure (Fig. 9A, element 210b) over a second region of the substrate; 
a first isolation structure (Fig. 9A, element 212a) over the first region, wherein the first fin structure is protruded from a top surface of the first isolation structure (Fig. 9A); and  
3a second isolation structure (Fig. 9A, element 212b) over the second region, wherein the second fin structure is protruded from a top surface of the second isolation structure (Fig. 9A), and 
wherein a first angle (Fig. 9A discloses a 90 degree angle) is between a sidewall surface of the first fin structure and the top surface of the first isolation structure, a second angle (Fig. 9A discloses a 90 degree angle) is between a sidewall surface of the second fin structure and the top surface of the second isolation structure,

Chiang et al. do not explicitly disclose the first angle is smaller than the second angle, and wherein the first fin structure has a constant fin width from a bottom portion to a top portion, and the constant fin width of the first fin structure is smaller than a width of the second fin structure at the top surface of the second isolation structure, and an obtuse angle is between the third and the fourth portions of the gate dielectric layer.

    PNG
    media_image1.png
    342
    572
    media_image1.png
    Greyscale

Chung et al. teach a FinFET device comprising a first fin (Fig. 15, element 130-1) in a first region (Fig. 15, element A1) and a second fin (Fig. 15, element 130-2e) in a second region (Fig. 15, element A2), the first fin  with a first angle of 90 degrees (Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. according to the teachings of Chung et al. with the motivation to prevent short channel effects by ensuring effective channel lengths and may increase levels of operating currents by increasing gate widths (paragraph 0003).
Regarding claim 9, Chiang et al. teach wherein the sidewall surface of the first fin structure is substantially orthogonal to the top surface of the first isolation structure (Fig. 9A).
Regarding claim 10, Chiang et al. teach wherein the top surface of the first isolation structure is higher than the top surface of the second isolation structure (Fig. 9A), a sidewall of the first isolation structure adjoins the top surface of the first isolation structure and the top surface of the second isolation structure (Fig. 9A), and the sidewall of the first isolation structure is substantially orthogonal to the top surface of the second isolation structure (Fig. 9A).
Regarding claim 11, Chiang et al. teach 4a gate electrode layer (Figs. 10A & 10B, element 224) over the gate dielectric layer, wherein a portion of the gate dielectric layer and a portion of the gate electrode layer are sandwiched between the first isolation structure and the second fin structure (Figs. 10A & 10B).
Regarding claim 12, Chiang et al. teach wherein a bottom surface of the gate electrode layer over the first isolation structure is higher than a bottom surface of the gate electrode layer over the second isolation structure (Figs. 10A & 10B).
Regarding Independent claim 14, Chiang et al. teach a FinFET device comprising:
a first isolation structure (Fig. 9A, element 212a) over a substrate (Fig. 9A, element 204); 
a second isolation structure (Fig. 9A, element 212b) over the substrate; 
a first fin structure (Fig. 9A, element 210a) extended above the first isolation structure, wherein the first fin structure has a constant fin width from a bottom portion to a top portion (Fig. 9A), the first fin structure has a first fin 5height measured from a top surface of the first fin structure to a top surface of the first isolation structure (Fig. 9B, element H1); and 
a second fin structure (Fig. 9A, element 210b) extended above the second isolation structure, and the second fin structure has a second fin height (Fig. 9B, element H2) measured from a top surface of the second fin structure to a top surface of the second isolation structure, and the first fin height is smaller than the second fin height (Fig. 9B),

Chiang et al. do not explicitly disclose wherein the second fin structure has a tapered fin width which is tapered from a bottom portion to a top portion, and wherein the constant fin width of the first fin structure is smaller than the tapered fin width of the second fin structure at a bottom surface of the second isolation structure, a sixth portion on a sloped sidewall surface of the second fin structure, and an obtuse angle is between the fifth and the sixth portions of the gate dielectric layer.

    PNG
    media_image2.png
    342
    572
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. according to the teachings of Chung et al. with the motivation to prevent short channel effects by ensuring effective channel lengths and may increase levels of operating currents by increasing gate widths (paragraph 0003).
Regarding claim 15, Chiang et al. teach wherein the top surface of the first isolation structure is higher than the top surface of the second isolation structure 9Fig. 9A).
Regarding claim 17, Chiang et al. teach a gate electrode layer (Figs. 10A & 10B, element 224) over the gate dielectric layer.
Regarding claim 18, Chiang et al. teach wherein the gate dielectric layer has a first portion over the first isolation structure and a second portion over the second 
Regarding claim 20, Chiang et al. teach wherein the first isolation structure has a first depth, the second isolation structure has a second depth, and the first depth is greater than the second depth (Fig. 9A).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0187634) in view of Chung et al. (US 2016/0104705) and in view of Karve et al. (US 2018/0090335).
Regarding claim 13, Chiang et al. teach a third fin structure (Fig. 9A, element 210a) over the first region of the substrate and adjacent to the first fin structure, wherein the third fin structure is protruded from the top surface of the first isolation structure (Fig. 9A); and a fourth fin structure (Fig. 9A, element 210b) over the second region of the substrate and adjacent to the second fin structure, wherein the fourth fin structure is protruded from the top surface of the second isolation structure (Fig. 9A).
Chiang et al. modified by Chung et al. do not explicitly disclose wherein a distance between the first fin structure and the third fin structure is greater than a distance between the second fin structure and the fourth fin structure.
Karve et al. teach a FinFET device comprising a pitch P1 between adjacent fins 1802 & 1804, and a pitch P3 between adjacent fins 1806 and 1808 wherein P1 is greater than P3.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. and Chung et al.  .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0187634) in view of Chung et al. (US 2016/0104705) and further in view of Kim et al. (US 2020/0013777).
Regarding claim 16, Chiang et al. teach another first fin structure (Fig. 9A, element 210a) extended above the first isolation structure, wherein a first pitch is between the first fin structure and another first fin structure (Fig. 9A); and another second fin (Fig. 9A, element 210b) structure extended above the second isolation structure, wherein a second pitch is between the second fin structure and another second fin structure (Fig. 9A).
Chiang et al. modified by Chung et al. do not explicitly disclose the second pitch is greater than the first pitch.
Kim et al. teach a FinFET device comprising a pitch P1 between adjacent fins F1 & F2, and a pitch P3 between adjacent fins F3 and F4 wherein P3 can be greater than P1 (Fig. 4, paragraph 0022-0039 disclose the capability of varying the pitches).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. and Chung et al. according to the teachings of Kim et al. with the motivation to allow easy scaling and improved current control capability of the multi-gate transistor (paragraph 0004).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0187634) in view of Chung et al. (US 2016/0104705) and further in view of Ching et al. (US 2015/0028426).
Regarding claim 19, Chiang et al. teach all of the limitations as discussed above.
Chiang et al. modified by Chung et al. do not explicitly disclose an inter-layer dielectric (ILD) structure over the first isolation structure and the second isolation structure, wherein the ILD structure has a first portion over the first isolation structure and a second portion over the second isolation structure, and a bottom surface of the first portion is higher than a bottom surface of the second portion of the ILD structure.
Ching et al. disclose an ILD structure (Fig. 11B, element 116) over multiple fins (Fig. 11B, element 104) where the bottom surface of the ILD is on the isolation region 106.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. and Chung et al. according to the teachings of Ching et al. with the motivation to provide isolation.
Since the ILD of Ching et al. would be formed on the first and second isolation structure of Chiang et al., therefore a bottom surface of the first portion would higher than a bottom surface of the second portion of the ILD structure as the top portion of the first isolation is higher than the top portion of the second isolation structure of Chiang et al.
Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/SHAHED AHMED/
Primary Examiner, Art Unit 2813